DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's preliminary amendment filed on 03/26/2020 is acknowledged.
Claims 21-38 are pending. 


3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 




4. Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8735553 (cited on IDS).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘553 patent, which are directed to the same anti-PD-1 antibody as recited in the instant claims, i.e. encoded by the claimed nucleic acids.

Specifically, claim 1 recites an anti-PD-1 antibody comprising CDRs 1-6 of SEQ ID NOS: 11, 32, 13, 34, 15 and 16, respectively, which are listed as the CDRs of antibody 317-4B6.  SEQ ID NOS: 11, 13, 15 and 16 are identical to instant SEQ ID NOS: 31, 33, 35 and 36, respectively (see the Sequence Listing).  Accordingly, claim 1 of the ‘553 patent recites an anti-PD-1 antibody comprising the same CDRs as recited in instant claims 21 and 22.

Claim 25 of the ‘553 patent is directed an anti-PD-1 antibody comprising VH and VL of SEQ ID NOS: 24 and 26, respectively i.e. the same VH and VL as recited in instant claim 23.  Claims 31-34 of the patent specify that the antibody has an IgG4 heavy chain, as recited in instant claim 28.



Instantly recited polynucleotides of SEQ ID NOS: 23 and 25 (claims 24-26) encode amino acid sequences of SEQ ID NOS: 24 and 26, respectively, and as such would have been obvious in view of SEQ ID NOS: 24 and 26 recited in the claims of the ‘553 patent.

Claims 37 and 38 are included in the rejection, because purification of recombinantly expressed monoclonal antibodies by Protein A and/or size exclusion chromatography was routine in the art at the time of filing, and as such would be at once envisaged by those skilled in the art.


5. Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11186637.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the 11186637 patent, which are directed to the same anti-PD-1 antibody as recited in the instant claims, i.e. encoded by the claimed nucleic acids.

Specifically, claims 1 and 5 of the 11186637 patent are directed to an anti-PD-1 antibody comprising the same CDRs as recited in instant claims 21 and 22, and claims 2 and 6 of the patent are directed to an anti-PD-1 antibody comprising the same VH and VL as recited in instant claim 23.  Claims 3-4 and 7-8 of the patent specify that the antibody has an IgG4 heavy chain, as recited in instant claim 28.

Claims 24-27 and 29-38 are included in the rejection for the same reasons as addressed in section 4 above.


6. Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patents No. 10864203, 11202782, and 11203637.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the above patents, which are directed to methods of treatment which comprise administration of the same anti-PD-1 antibody as recited in the instant claims, i.e. encoded by the claimed nucleic acids.

The anti-PD-1 antibody is identified by the constituent amino acid sequences (e.g. claims 1-2 of US 10864203; claims 1-3 of US 11202782), or by laboratory designation 317-4B6 (e.g. claims 23 and 27 of US 11203637), and has an IgG4 heavy chain (e.g. claims 3-4 of US 10864203; claim 15 of US 11202782; and claim 27 of 11203637).

Claims 24-27 and 29-38 are included in the rejection for the same reasons as addressed in section 4 above.


7. Claims 21-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN 16/326467, 16/621342, 16/766803, 16/967840, and 17/099115, published as US 20210275530, 20210147543, 20200368237, 20210040213, and 20210228553, respectively.



In the claims of all five applications, the anti-PD-1 antibody is identified by the constituent amino acid sequences, and in ‘342 (e.g. claim 2) and ‘840 (e.g. claim 2) – additionally by laboratory designation 317-4B6.  

The anti-PD-1 antibody has an IgG4 heavy chain (e.g. claim 9 of ‘467, claim 5 of ‘342, claim 3 of ‘803, claim 7 of ‘840, and claim 8 of ‘115).

Claims 24-27 and 29-38 are included in the rejection for the same reasons as addressed in section 4 above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



8. Conclusion: no claim is allowed.



9. The following commonly assigned US patents disclose but do not claim the presently claimed nucleic acids, or anti-PD-1 antibodies encoded by the nucleic acids:

US Patents No. 9217034, 9834606, 9988450, 10519235 (all cited on IDS).



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644